DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US Pub. No. 2003/0114244 A1) in view of Golden et al. (herein “Golden”; US Pub. No. 2015/0072803 A1)
Regarding claim 1, Matsunaga discloses a golf club head comprising: a face; a sole; and a crown, wherein the crown includes a first region and a second region (Figs. 1 and 2), the first region includes a peak portion of the crown, the first region includes a first thick portion and at least one narrow groove (Fig. 2; proximate the peak of the crown), the second region includes a second thick portion (Figs. 1 and 2; proximate the rear portion of the crown), the narrow groove extends from a toe side to a heel side so as to divide the first region (Fig. 1), the second region extends from the toe side of the first region, through a back side of the first region, to the heel side of the first region (Figs. 1 and 2; proximate the rear portion of the crown), the second thick portion has a wall thickness (Fig. 2; proximate the rear portion of the crown).  It is noted that Matsunaga does specifically disclose that the second thick portion is smaller than a wall thickness of the first thick portion, and the crown includes a peak vicinity region that is located on an up-down direction position falling within 12 mm of the peak portion, and an entirety of the first thick portion is included in the peak vicinity region, and the second thick portion extends all the way to a back-side end of the crown.  However, Matsunaga discloses a golf club head wherein the thinned groove portions may be present only toward the front portion adjacent the crown (par. [0036]; see Fig. 2).  In addition, Golden discloses a similar driver style golf club with the ability to have thinned regions in the forward portion of the crown (Fig. 8) wherein the second thick portion is smaller than a wall thickness of the first thick portion (Fig. 3, t1 being the first thick portion, t2 being the second  and the crown includes a peak vicinity region that is located on an up-down direction position falling within 12 mm of the peak portion, and an entirety of the first thick portion is included in the peak vicinity region (Figs. 3 and 4 and par. [0039]; noting d1 can be 10 mm; this d1 region including the peak as seen in Fig. 3, so it can be the peak vicinity region), and the second thick portion extends all the way to a back-side end of the crown (Fig. 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Matsunaga to make the second thick portion is the second thick portion smaller than a wall thickness of the first thick portion, and the crown including a peak vicinity region that is located on an up-down direction position falling within 12 mm of the peak portion, and an entirety of the first thick portion is included in the peak vicinity region, and the second thick portion extends all the way to a back-side end of the crown as taught by Golden because doing so would be use of a known technique (using a forward thick crown portion and a rear thin portion in the crown) to improve a similar product (a driver style golf club with grooves in the crown) in the same way (using a forward thick and a rear thin region in the crown with grooves, the grooves providing increased ball velocity, see Matsunaga: par. [0010], and the thickened front crown portion provided more durability for the stress at impact, the thinned rear portion allowing for weight savings - see Golden: pars. [0033], [0037], and [0039]).
Regarding claim 3, the combined Matsunaga Golden disclose that the narrow groove is formed on an inner surface of the crown (Matsunaga: Figs. 2 and 3).
Regarding claim 5, the combined Matsunaga and Golden disclose that when a wall thickness of the crown in the first thick portion is denoted by T1 (mm) (Golden: par. [0039]; noting the thickness T1 may be 1.00 mm), a wall thickness of the crown in the second thick portion is denoted by T2 (mm) (Golden: par. [0039]; noting the thickness T2 may be 0.50 mm), and a wall thickness of the crown in the narrow groove is denoted by TG (mm) (Matsunaga: par. [0036]; noting the groove depth can be 60% of the crown thickness, which would be 0.6 mm on a 1.0 mm crown, so the resulting crown thickness at the groove would be 0.4 mm), T1 is greater than T2, and T2 is greater than TG (see above citations).
Regarding claim 6, the combined Matsunaga and Golden disclose that the number of the at least one narrow groove is greater than or equal to 1 and less than or equal to 8 (Matsunaga: Fig. 2; noting five (5); for purposes of incorporation two (2); see Matsunaga: Fig. 2 reproduced below).
Regarding claim 7, the combined Matsunaga and Golden disclose that the narrow groove extends along an upper edge of the face (Matsunaga: Fig. 2; noting the groove most proximate the face).
Regarding claim 8, the combined Matsunaga and Golden disclose that the crown further includes a transition region that is located between the first region and the second region (Matsunaga: Fig. 2 reproduced below; noting this would be inherent).  It is noted that the combined Matsunaga and Golden do not specifically disclose the narrow groove extends so as to divide the transition region.  However, Matsunaga does disclose that the grooves may be used only “near the face portion” (par. [0036]; see Fig. 2 below which is a bodily incorporation of Golden into Matsunaga; noting just the first two grooves proximate the face can be present).  In addition, the transition region only needs to lie between the first and second region. As such, it would have been obvious to one of ordinary skill in the art at the time of filing that the narrow groove could divide the transition region because doing so would be physically possible given an incorporation of Golden into Matsunaga.  

    PNG
    media_image1.png
    507
    700
    media_image1.png
    Greyscale

Regarding claim 9, the combined Matsunaga and Golden disclose that the head has a volume of greater than or equal to 400 cc (Matsunaga: par. [0014]; noting “over 350 cc” for a “large-sized golf club” makes obvious the limitation).
Regarding claim 10, the combined Matsunaga and Golden disclose that the second region has an area of 50% or more of an area of the crown (Golden: Fig. 3, noting this appears to be obvious).  In the alternative, regarding the exact area of the second region, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that area of the second region is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Golden which states that area of the first and second regions are a result-effective variable used to optimize durability and weight savings (pars. [0033], [0037] and [0039]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing 
Regarding claim 11, the combined Matsunaga and Golden disclose that the first region is constituted by only the first thick portion and the narrow groove (Matsunaga: Fig. 2 modified and reproduced above, which is an incorporation of Golden into Matsunaga; noting “constituted” is “made up or formed” according to merriam-webster.com).
Regarding claim 12, the combined Matsunaga and Golden disclose that the crown further includes a third region that is located on a face side relative to the first region and the second region, and the third region extends along an upper edge of the face (Matsunaga: Fig. 2 modified and reproduced above, which is an incorporation of Golden into Matsunaga).
Regarding claim 13, the combined Matsunaga and Golden disclose that the at least one narrow groove comprises a plurality of narrow grooves, and all the narrow grooves divide the first region (Matsunaga: Fig. 2 modified and reproduced above, which is an incorporation of Golden into Matsunaga).
Regarding claim 14, the combined Matsunaga and Golden disclose that a wall thickness T1 of the crown in the first thick portion is a largest wall thickness in the crown (Golden: par. [0039]; noting the thickness T1 may be 1.00 mm; specifically, see the rejection of claim 5 above).
Regarding claim 15, the combined Matsunaga and Golden disclose that a wall thickness TG of the crown in the narrow groove is a smallest wall thickness in the crown (Matsunaga: par. [0036]; noting the groove depth can be 60% of the crown thickness, which would be 0.6 mm on a 1.0 mm crown, so the resulting crown thickness at the groove would be 0.4 mm; specifically, see the rejection of claim 5 above).
that a wall thickness TG of the crown in the narrow groove is greater than or equal to 0.3 mm and less than or equal to 0.7 mm (Matsunaga: par. [0036]; noting the groove depth can be 60% of the crown thickness, which would be 0.6 mm on a 1.0 mm crown, so the resulting crown thickness at the groove would be 0.4 mm; specifically, see the rejection of claim 5 above).
Regarding claim 17, it is noted that the combined Matsunaga and Golden do not specifically disclose that when an area of the first thick portion is denoted by AM1 and an area of the second thick portion is denoted by AM2, AM2 / AM1 is greater than or equal to 3 and less than or equal to 5.  However, Golden appears to show AM2 which is greater than AM1 (Fig. 3).  In addition, regarding the exact ratio of AM2/AM1, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that area of the first and second regions (and thus the ratios) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Golden which states that area of the first and second regions are a result-effective variable used to optimize durability and weight savings (pars. [0033], [0037] and [0039]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact size of the first and second regions (and therefore the exact ratio) could be found through routine experimentation in order to optimize the desired sound.
 Regarding claim 18, Matsunaga discloses a golf club head comprising: a face; a sole; and a crown, wherein the crown includes a first region and a second region (Figs. 1 and 2), the first region includes a peak portion of the crown, the first region includes a first thick portion and at least one narrow groove (Fig. 2; proximate the peak of the crown), the second region includes a second thick portion (Figs. 1 and 2; proximate the rear portion of the crown), the narrow groove extends from a toe side to a heel side so as to divide the first region (Fig. 1), the second region extends from the toe side of the first region, through a back side of the first region, to the heel side of the first region (Figs. 1 and 2; proximate the rear portion of the crown), the second thick portion has a wall thickness (Fig. 2; proximate the rear portion of the crown).  It is noted that Matsunaga does specifically disclose that the second thick portion is smaller than a wall thickness of the first thick portion, and the second thick portion extends all the way to a back-side end of the crown.  However, Matsunaga discloses a golf club head wherein the thinned groove portions may be present only toward the front portion adjacent the crown (par. [0036]; see Fig. 2).  In addition, Golden discloses a similar driver style golf club with the ability to have thinned regions in the forward portion of the crown (Fig. 8) wherein the second thick portion is smaller than a wall thickness of the first thick portion (Fig. 3, t1 being the first thick portion, t2 being the second thick portion) and the second thick portion extends all the way to a back-side end of the crown (Figs. 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Matsunaga to make the second thick portion is the second thick portion smaller than a wall thickness of the first thick portion, and the second thick portion extends all the way to a back-side end of the crown as taught by Golden because doing so would be use of a known technique (using a forward thick crown portion and a rear thin portion in the crown) to improve a similar product (a driver style golf club with grooves in the crown) in the same way (using a forward thick and a rear thin region in the crown with grooves, the grooves providing increased ball velocity, see Matsunaga: par. [0010], 
Regarding claim 20, the combined Matsunaga and Golden disclose that the second thick portion extends all the way to a rear sole (Golden: Fig. 3).


Response to Arguments
Applicant's arguments filed 9/23/20 have been fully considered but they are not generally persuasive. 
In response to applicant’s arguments, the Examiner gives the following summary of the prior art references with regards to the obviousness rejection: 
The primary reference Matsunaga discloses the use of grooves on the crown (Fig. 2).  Matsunaga discloses that these grooves may be “provided only near the face portion” (par. [0036]).  Matsunaga also discloses that peak of the crown is significantly closer to the face than the rear portion (Fig. 2).  Finally, Matsunaga discloses that the portion of the crown having the grooves can have a crown thickness of 0.5 to 1.2 mm (par. [0034]).  Looking at the secondary reference Golden, it teaches the ability to use a thicker front crown portion t1 within a distance d1 from the face (Fig. 3; noting d1 is significantly closer to the front face than the rear portion).  That thicker crown portion is t1 is “greater than 1.00 mm” (par. [0039]).  Golden also discloses a thinner rear portion of the crown t2 that reaches all the way back to the rear skirt/sole (Fig. 3).  That t2 thickness is “0.50 mm or less” (par. [0039]).  Furthermore, the presence of the t1 area with thinned regions is to “increase the discretionary weight” and “redistribute the high stress levels on the forward crown that experience the highest stress during impact” (par. [0033]).  
With all of that in mind, looking specifically at applicant’s arguments, applicant first argues that if Matsunaga and Golden are combined, “such a modification would run against the purpose…and destroy the function of Matsunaga” (see Remarks, received 9/23/20, page 9). However, using a thinner portion to the rear of the crown in Matsunaga would make the crown bend more easily, consistent with Matsunaga (par. [0010]). Using a thinner crown portion at the rear would also reduce the weight up high (i.e. on the crown) so as to provide a lower cg; also consistent with Matsunaga (par. [0030]).  As such, the use of In re Gordon is not applicable.
Applicant then essentially argues the Examiner use of the middle region of Golden (see Remarks, received 9/23/20, page 9; applicant arguing that the Examiner “extracts the central In re Keller, 208 USPQ 871 (CCPA 1981)).   That is, Matsunaga already discloses a front, thicker portion (par. [0034]) consistent with Golden (Fig. 3 and par. [0039]).  Applicant goes on to argue that the Examiner “picks and chooses” from the references (see Remarks, received 9/23/20, page 9).  However, as noted above, the Examiner uses Golden as a secondary reference, the reference being consistent with Matsunaga for the reasons stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/2/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711